United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3199
                      ___________________________

                                 Clayton Walker

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    Steve Barnett, Secretary of State; Marcia Hultman, Department of Labor

                    lllllllllllllllllllllDefendants - Appellees

             United States of America; Unknown Federal Persons

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
                  for the District of South Dakota - Southern
                                 ____________

                            Submitted: April 7, 2021
                             Filed: April 12, 2021
                                 [Unpublished]
                                ____________

Before GRUENDER, MELLOY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       South Dakota resident Clayton Walker appeals the district court’s1 dismissal
of his 42 U.S.C. § 1983 action. Having carefully reviewed the record and the parties’
briefs, we conclude that the court did not abuse its discretion in dismissing the
complaint for failure to properly serve the defendants. See Mac v. Dillon, 594 F.3d
620, 622 (8th Cir. 2010) (per curiam) (standard of review). We also deny the motion
for PACER access as moot. Accordingly, the judgment is affirmed. See 8th Cir. R.
47B.
                        ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                         -2-